By the court.
The court concur in opinion with the judge who tried the cause.
The pauper was in the occupation of the estate during the whole six years, and was rightfully taxed for it. It was competent then, as now, to set the tax on real estate to the person in the occupation of it; the tax was his tax; and he was *559bound to pay it. St. 1785, c. 70, §§ 14, 15. It was not the less his tax, a tax which he was liable to pay, and which he did pay, because the name of another person, as owner, was mentioned in the tax books.
It was argued, that to gain a settlement in the twelfth mode mentioned in the statute of 1793, c. 34, § 2, relied upon in the present case, the pauper must be assessed and must pay a tax on the "property as his own. This point was directly before the court and decided otherwise in the case of Sudbury v. Stow, 13 Mass. 462, and was again considered and affirmed in the case of Templeton v. Sterling, 15 Mass. 253, in which the distinction was clearly taken, and accurately defined, between what is requisite, under the statute of 1793, c. 34, § 2, (Rev. Sts. c. 45, §. 1,) to gain a settlement by the twelfth and by the fifth mode prescribed therein. In the present case, the pauper resided more than ten years together in Easton, paid taxes duly assessed on estate in his occupation for five years and more, within that time, and thereby acquired a settlement in Easton.